Citation Nr: 0308813	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972. 

This matter comes the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for left ear hearing loss and 
granted service connection for tinnitus and right ear hearing 
loss with claimed pain, effective November 17, 1998.  The RO 
assigned a zero percent rating for right ear hearing loss.  
The veteran appealed the RO's determinations, including the 
initial rating assigned for right ear hearing loss and the 
effective date for the award of service connection for 
tinnitus and right ear hearing loss.  

In August 2001, the veteran attended a Board hearing and a 
transcript is of record.  However, the Board member 
conducting that hearing subsequently left the Board.  In 
correspondence from the Board dated in January 2003, the 
veteran was offered another opportunity to present testimony 
at a Board hearing.  He responded that he did not wish to be 
scheduled for another Board hearing.  

This case was previously before the Board in November 2001.  
Earlier effective dates for the veteran's service-connected 
right ear hearing loss and tinnitus were denied and service 
connection for left ear hearing loss was granted.  In light 
of the grant of service connection for left ear hearing loss, 
the Board remanded the claim for a compensable evaluation for 
right ear hearing loss for consideration of entitlement to a 
compensable evaluation for bilateral hearing loss, and this 
claim is the only claim which remains on appeal before the 
Board at this time.  In December 2001, the RO assigned a non-
compensable evaluation for bilateral hearing loss, effective 
from November 17, 1998.




FINDINGS OF FACT

1.  During the most recent VA audiological evaluation 
conducted in May 2002, the veteran had an average pure tone 
threshold of 51 decibels in the right ear, with speech 
recognition ability of 94 percent, and average pure tone 
threshold of 53 decibels in the left ear, with speech 
recognition ability of 96 percent.   

2.  VA audiological examination results from 2002 indicate 
that the veteran currently has Level I hearing in his right 
ear and Level I hearing in his left ear and do not reflect 
that he experiences ear pain or has any ear disease.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met at any time since November 17, 
1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in July 1999 rating 
decision, November 1999 statement of the case (SOC), and 
March and November 2002 supplemental statements of the case 
(SSOC) of the criteria for a higher rating and the reasons 
for the denial of his claim.  He has been informed, 
therefore, of what the evidence needs to show in order for a 
higher rating to be granted.  

By means of the November 1999 SOC, the RO informed the 
veteran that it would obtain his records in the custody of a 
military authority or maintained by a Federal agency, as well 
as other non-government records.  VA also solicited the 
veteran's authorization to obtain privately held information 
in March 2002.  VA's assumption of the burden to obtain 
privately held information was inherent in its solicitation 
of authority to do so, even if not explicitly stated in each 
letter requesting authorization to obtain such records.  In 
the Board's November 2001 decision, as well as the November 
2002 SSOC, the veteran was advised of the provisions of the 
VCAA.  Therefore, VA has informed the veteran of the type of 
information and evidence necessary to substantiate his claim, 
and of who is responsible for producing evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, all relevant medical records referenced by the 
veteran have been obtained.  The veteran stated in November 
2002 that he had no additional evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examinations in 1999 and 
2002.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


Factual Background

The veteran filed a claim of entitlement to service 
connection for bilateral hearing loss with associated pain in 
November 1998.  

A VA audiological examination was conducted in June 1999, at 
which time the veteran primarily complained of right ear 
hearing loss.  On evaluation pure tone thresholds, in 
decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
65
60
LEFT
35
45
40
70
55

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 50 in the right 
ear and 53 in the left ear.  Speech audiometry revealed 
speech recognition ability of 98 percent in the right ear and 
96 percent in the left ear.  A diagnosis of mild to 
moderately-severe sensorineural hearing loss and normal 
middle ear function, bilaterally, was made.  

A VA ear disease examination was also conducted in June 1999 
at which time the veteran complained of hearing loss and 
tinnitus.  Physical examination revealed that tympanic 
membranes, external auditory canals, auricles and mastoids 
were normal.  An assessment of bilateral sensorineural 
hearing loss, consistent with noise exposure during service 
was made.  It was noted that the veteran continued to need 
hearing aids.  

By July 1999 rating decision, the RO granted service 
connection for tinnitus and right ear hearing loss with pain, 
effective November 17, 1998, the date of receipt of the 
veteran's claim.  The RO assigned an initial 10 percent 
rating for tinnitus and a zero percent rating for right ear 
hearing loss.  In addition, the RO denied service connection 
for left ear hearing loss.  The veteran appealed the RO 
decision, arguing that he had left ear as well as right ear 
hearing loss.  He also argued that an effective date in 1972 
was warranted for the award of service connection for 
tinnitus and hearing loss, as he had first filed his claim of 
service connection at that time.

In August 2001, the veteran testified at a hearing before the 
Board at the RO that his hearing was perfect prior to 
service, but that he began to experience tinnitus and hearing 
loss after being exposed to noise from airplanes in service.  
At his separation medical examination, he indicated that he 
failed to pass a hearing test and was given a piece of paper 
to file a claim.  He indicated that he "turned that paper in" 
and filed a claim shortly thereafter.  He stated that his 
claim had been denied several times, despite the fact that 
his hearing loss had persisted.  He testified that he 
currently wore hearing aids.

The case came before the Board in November 2001, at which 
time the Board granted entitlement to service connection for 
left ear hearing loss.  In light of the grant of service 
connection for left ear hearing loss, the claim for a 
compensable evaluation for right ear hearing loss was 
remanded for consideration of entitlement to a compensable 
evaluation for bilateral hearing loss and to afford the 
veteran a VA audiological examination.  

A VA audiological examination was conducted in May 2002, at 
which time the veteran primarily complained of trouble with 
speech comprehension, especially from increased distances.  
On evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
65
60
LEFT
35
45
40
70
55

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 51 in the right 
ear and 53 in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
96 percent in the left ear.  Diagnoses of mild sensorineural 
hearing loss from 500Hz to 2,000Hz and moderately severe 
hearing loss from 3,000 to 4,000 hertz of the right ear, and 
mild to moderate sensorineural hearing loss from 500Hz to 
2,000Hz and severe, rising to moderately severe hearing loss 
from 3,000 to 4,000 hertz of the left ear, were made.  Middle 
ear function was normal bilaterally.  There was no reported 
ear pain on examination.

In September 2002, a VA ear disease was conducted.  The 
veteran complained of long-standing bilateral hearing loss 
and bilateral intermittent tinnitus.  He denied any otalgia, 
otorrhea, episodes of vertigo, or any past otologic surgery.  
Physical examination of the ears showed that the bilateral 
external auditory canals were clear and intact.  


Pertinent Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, there is a distinction between an appeal of 
an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear. 64 Fed. 
Reg. 25,202-210 (1999), now codified at 38 C.F.R. §§ 4.85- 
4.87 (2002).  In determining which version of the regulations 
to apply to the facts of this case, the Court of Appeals for 
Veterans Claims has held that, where a pertinent statute or 
regulation changes after a claim has been filed or reopened 
and before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  The version most favorable to 
the appellant must therefore be considered.  However, 
pursuant to 38 U.S.C.A. § 5110(g), the Board observes that, 
for any date prior to June 10, 1999, VA cannot apply the 
revised provisions of the hearing-loss rating schedule, even 
if they are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2002) (precedential opinions of the General 
Counsel are binding on the Board).

The Board finds that the change in the pertinent regulation 
was not a substantive change as applicable to this veteran's 
claim.  See 64 Fed. Reg. at 25,202, wherein the Secretary 
stated that "[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall revision of 
the rating schedule based on medical advances, etc., rather 
than representing liberalizing interpretations of 
regulations." Consequently, the change has no effect on the 
outcome of this claim.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  The Board finds, therefore, that it may proceed 
with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110 
(2002).  See 64 Fed. Reg. 25,208-209, codified at 38 C.F.R. § 
4.85-4.87 (2002).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  The 
schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.  The evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. §§ 4.85-4.87 
(1998); see also 38 C.F.R. § 4.85 (2002).

Moreover, under both the new and old regulations, an 
examination for hearing impairment is to be performed using 
both a controlled speech discrimination test and a pure tone 
audiometry test.  38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 
4.85(a) (2002).  In the absence of a speech discrimination 
test, the regulations allow for numeric designations ranging 
from Level I to Level XI to be based only upon puretone 
averages.  However, numeric designations based solely upon 
puretone threshold averages are to be used only when an 
examiner certifies that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  38 C.F.R. § 4.85(c) 
(1998); 38 C.F.R. § 4.85(c) (2002).

An exception applies under the new regulations, which allow 
for a rating specialist to determine the numeric designations 
based solely upon puretone averages when the pure tone 
averages at each of the four specific frequencies is 55 
decibels or more, regardless of whether an examiner has 
certified that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  38 C.F.R. § 4.86(a) 
(2002).


Analysis

As noted above, the veteran seeks a compensable evaluation 
for his service-connected bilateral hearing loss.  His most 
recent audiometric tests were performed in May 2002.  

Under 38 C.F.R. § 4.85(b), Table VI, "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman numeral 
designation from Level I (least severe) to Level XI (most 
severe) for hearing loss based upon a combination of the 
percentage of speech discrimination and the puretone 
threshold average.  The results of the May 2002 audiological 
examination revealed a 94 percent speech discrimination score 
and a 51 puretone threshold average for the right ear and a 
96 percent speech discrimination score and a 53 puretone 
threshold average for the left ear.  Hearing loss of the 
right and left ears are assigned to Level I hearing loss as 
evaluated under 38 C.F.R. § 4.85, Table VI.  

The findings made during the June 1999 examination yield the 
same results.  At that time, audiological testing revealed a 
98 percent speech discrimination score and a 50 puretone 
threshold average for the right ear and a 96 percent speech 
discrimination score and a 53 puretone threshold average for 
the left ear.  Hearing loss of the right and left are 
assigned to Level I hearing loss as evaluated under 38 C.F.R. 
§ 4.85, Table VI.  

Table VII (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).  As 
discussed above, the veteran's service-connected right and 
left ears are assigned to Level I.  Under Table VII, a Level 
I and Level I hearing, considered together, warrant a 
noncompensable (i.e., zero percent) rating based upon both 
the results of the 1999 and 2002 VA audiological testing.  

The Board has considered the provisions of 38 C.F.R. § 
4.86(a) (2002) in this case. These provisions specify that 
when the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  The provisions of 38 C.F.R. § 4.86(b) also provide 
that when the pure tone threshold is 30 decibels or less at 
1,000 Hz and 70 decibels or more at 2,000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral and the numeral will 
then be elevated to the next higher Roman numeral.  However, 
in this case, neither the provisions of 38 C.F.R. § 4.86(a) 
or 38 C.F.R. § 4.86(b) for evaluating exceptional patterns of 
hearing impairment are applicable based on the findings made 
during the 1999 and 2002 VA audiological examinations.  

The Board has also considered whether an increased and/or 
separate evaluation is warranted based on ear symptomatology, 
aside from the currently service-connected hearing loss and 
tinnitus.  However, the veteran did not complain of any ear 
pain during either the 1999 or 2002 VA examinations.  In 
fact, the September 2002 examination report specifically 
indicates that he denied symptoms including otalgia (ear 
pain), otorrhea, and vertigo.  Those examination reports also 
showed that the veteran had clear ear canals and tympanic 
membranes, and did not indicate that he had any type of ear 
disease.  Accordingly, there is no basis for the assignment 
of an increased or separate evaluation, based on the 
aforementioned ear symptomatology.

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for bilateral hearing loss 
at any time since the grant of service connection, i.e., 
November 17, 1998.  See Fenderson, 12 Vet. App. 119.  The 
level of hearing that has been demonstrated on objective 
evaluation is not consistent with a compensable schedular 
evaluation under VA regulations.  See Lendenmann, 3 Vet. App. 
349.  The Board appreciates the sincere and forthright 
testimony of the veteran at his hearing.  However, we are 
obligated to apply the facts of record to the governing law.  
In view of the foregoing, based upon the audiometric 
evaluation findings of record, the veteran is not entitled to 
a compensable rating for bilateral hearing loss.  




ORDER

An increased (compensable) evaluation for service-connected 
bilateral hearing loss is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

